The defendant was found guilty by a jury of the crime of forgery, and upon denial of his application for probation was sentenced to imprisonment in the state prison. Thereupon his attorney gave oral notice of appeal and requested the preparation of a transcript, which was later prepared, certified and filed, but since then he has done nothing in furtherance of the appeal. At the time it was called for hearing oral argument was waived and time was granted to prepare a brief, but none has been presented or filed. We have nevertheless examined the record on appeal and are satisfied that no legal grounds exist for interference with the judgment of conviction.
The evidence shows that while in the employ of a firm named Quong Sang Company the defendant passed a forged *Page 466 
check for $100 on one Moskowitz. The check was made payable to Wm. Quong and was signed "Quong Sang Company, Lee Chew". The defendant claimed in his defense that the check was given to him by a friend who owed him money. The evidence further shows, however, that about the same time defendant passed another forged check purporting to have been signed by the same party, and also cashed two more checks made payable to his employer by forging the latter's indorsement thereon. His explanation for having indorsed and cashed these latter checks was that his employer owed him several hundred dollars for back wages.
[1] It will be seen, therefore, that the most that can be said in support of the appeal is that the verdict of the jury is based on conflicting evidence; and consequently, since nothing appears in the record indicating that the trial was not fairly conducted or that the jury was not properly instructed, the judgment of conviction must be affirmed. It is so ordered.
Cashin, J., and Tyler, P.J., concurred.